Exhibit 10.2 DOC-1608 DEBT CONVERSION AGREEMENT This Debt Conversion Agreement (this “Agreement”) is entered into as of May 12, 2010 (the “Signing Date”) by and among Picometrix, LLC, a Delaware limited liability company whose address is 2925 Boardwalk Drive, Ann Arbor, Michigan 48104 (the “Company”), Advanced Photonix, Inc., a Delaware corporation, whose address is 2925 Boardwalk Drive, Ann Arbor, Michigan 48104 (“API”), the Michigan Economic Development Corporation, a public body corporate, whose address is 300 North Washington Square, Lansing, Michigan 48913 (the “MEDC”) and the Michigan Strategic Fund, a public body corporate and politic within the Department of Treasury of the State of Michigan, whose address is 300 North Washington Square, Lansing, Michigan 48913 (the “MSF”). The Company, API, MEDC and the MSF may be referred to individually as “Party” or collectively as “Parties.” Recitals WHEREAS, pursuant to that certain Loan Agreement dated as of September 15, 2005 (the “2005 Loan Agreement”) by and between the Company and the MEDC, the MEDC made available to the Company a line of credit up to an aggregate principal amount of One Million Two Hundred Thousand Dollars ($1,200,000) pursuant to a Promissory Note (Line of
